416 F.2d 447
Karen Ludene WILLIAMS, Administratrix of the Estate of LarryDale Williams, Deceased, Appellant,v.C. T. LIFE AND ACCIDENT INSURANCE COMPANY, Appellee.
No. 59-69.
United States Court of Appeals Tenth Circuit.
Aug. 26, 1969.

J. W. Mahoney, of Carson, Mahoney & Fields, Kansas City, Kan., for appellant.
James F. Duncan, Kansas City, Mo.  (J. D. Lysaught, Kansas City, Kan., and Bruce B. Bee, Kansas City, Mo., on the brief), for appellee.
Before TUTTLE,1 HILL and HOLLOWAY, United States Circuit Judges.
PER CURIAM.


1
By this diversity suit appellant seeks to recover accidental death benefits under the provisions of a group life insurance policy covering the life of her deceased husband.  In the trial court the facts were stipulated and the case submitted solely upon the legal issue of liability under the express terms of the policy.  The trial judge, in an exceptionally well written and reasoned opinion, determined liability was not present.  We agree.


2
We therefore adopt the trial court's opinion as the opinion of this court and affirm the judgment for the reasons expressed in that opinion, reported at D.C., 303 F. Supp. 1208.



1
 Of the Fifth Circuit, sitting by designation